08/28/2020
                                                   44%
                                        liVt MONTANA
               IN THE SUPREME COURA Ifiqu                                                Case Number: PR 07-0011


                                         PR 07-0011                          FILED
                                                                             AUG 28 2020
                                                                          Bowen Greenwood
                                                                        Clerk of Supreme Court
                                                                           State of Montana
IN THE MATTER OF CALLING A RETIRED
                                                                      ORDER
DISTRICT JUDGE TO ACTIVE SERVICE




       The Honorable James P. Reynolds, Judge ofthe District Court for the First Judicial
District of the State of Montana, has requested the assistance of retired District Judge
Ed McLean to assume jurisdiction of Lewis and Clark County Cause No. DDC 2018-185,
State ofMontana v. Deeanna Wright.
       Judge McLean has retired under the provisions ofthe Montana Judges' Retirement
System and, being subject to call for duty pursuant to § 19-5-103(a) and (b), MCA, has
advised that he is agreeable to assisting the First Judicial District Court with the
above-listed matter.
      IT IS HEREBY ORDERED:
       1. The Honorable Ed McLean, retired District Judge, is hereby called to active
service in the District Court ofthe First Judicial District ofthe State of Montana,to assume
judicial authority ofLewis and Clark County Cause No.DDC 2018-185,State ofMontana
v. Deeanna Wright, and is hereby authorized to proceed with any and all necessary
hearings, opinions, and orders, including final resolution of said matter.
       2. For all active service, Judge McLean shall be paid the salary compensation to
which he is entitled by § 19-5-103(2)(b), MCA, and actual expenses, if any, shall be
reimbursed.
       3. A copy of this Order shall be filed with the Clerk of Court of the First Judicial
District, with the request that this Order be sent to all counsel of record in the above-listed
matter.
      4. A copy ofthis Order shall also be furnished to the Honorable James P. Reynolds,
the Honorable Ed McLean, and to Cathy Pennie, Office of the Supreme Court
Administrator.
      This Order is entered by the Chief Justice pursuant to Article VII, Section 6(3) of
the 1972 Montana Constitution, and statutes enacted in conformity therewith and in
implementation thereof.
      DATED this a-ct( day of August, 2020.



                                                             Chief Justice




                                           2